Pm Se 1 (Rev. 12/16) Conpkaint fora Civil Case

UNITED STATES DISTRICT CoURT F l L E D

 

 

 

fertile
Eastem District of Tennessee law Apn ' 5 A 10 05 -
Northern Division §}.S. DlSTR!CT COUPT
:.¢ESTERN DfST. TL'-‘\;lf‘?
) case No. 3 .\q ' (`j\/--~{LZL .»:¢“~:.=<
§ ao bejllled in ly the clerks ojjlce)
Charles "Van’l Morqan l ' .
(Wiir thejilll f hPlalamtlDW;)/h `]‘il' this lal‘nL ) mcbonou~@% evil/1 von
e names eac p ols mg comp - _
Jmmnesofallrheplamyemwcjirmmespaceabove, ) ]‘HYM' (dled‘°"e) -Yes EN°
please mile “see armched” inmaspace marmchmadllizional )
pagewiththejidllistofnames.) )
..V. )
)
William M. (Muecke) Barker, )
Esq., Margaret L. Behm. Esq., William L. Harbison, )
Esq., Jeifrev M. Ward, Esq., Barbara M. Zocco|a, Esq. )
Defendant(s) )
(V\/?'l'te thejilll nmte ofeachdefendantwho isbel'ngsued. Ifthe
namesofallthedefendantscalmotjitindtespaceabove,please )
write “seealzadied”ilidzespacealldattachanaddl'tionalpage )

withlhe)iilllistofnmnw.)

COMPLAINT FOR A CIVIL CASE

I. The Partias to 'I'his Complaint
A. TheP]aimili’(s)

Piovide the information below for each plamtiffnarned in the complaint Attach additional pages if

 

 

 

 

 

needed.
Nam€ Char|es "Van" Morgan
Street AddreSS 3434 June Sv'eet
Cityand County Knoxvil|e, Knox
State and Zip Code Tennessee 37920
Tele;hone Nmnber (865) 405-2841
E-Htélil AddI€SS cvanmorgan@hotmai|.com

 

B. The Def`endant(s)

Provide the infomation below for each defendantnamed in the complaint, W`nether the defendant is an
individual, a govemment agency, an oiganization, or a colpoiation. For an individual defenchnt,
include the person's job or title (l'flmwm). Atiach additicmal pages if needed

Pagelof$

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 1 of 7 Page|D #: 1

Pn) Se 1 (Rev. 12/16) Colrplaint fora Civil Case

Defendant No. 1
Name
job or Tltle (‘g°lmovm)
Stieet Addiess
City and County
State and Zip Code
Telephone Number
E-mail Address rifl<nm)

Defendant No. 2
Name
job or Title (ifknam)
Stieet Addzess
City and County
State and Zip Code
Tele}:hone Number
E-mail Addiess (§flmovm)

Defendant No. 3
Name
job or Title ('g°knovm)
Sti'eet Addless
City and County
State and Zip Code
Telephone Number
E-mail Address (ifklm)n)

Defendant No. 4
Name
job or 'l`itle (Fhmv
Smeet Address
City and County
State and Zip Code
Telephone Number
E-mail Address (tfkm/vn)

William M. (Muecke) Barker, Esq. Chattanooga, TN

Tennessee Board of law examiners and Attorney Chamb|iss

 

605 Chestnut Street, Suite 1700

 

Chattanooga, Hamilton County
TN 37450

 

 

423.756.3000

 

mbarker@chamb|isslaw.comvCard

 

Margaret L. Behm. Esq. Nashvi|le, TN

 

TN Board law, Attorney Dodson Parker Behm and Cappare|la PC
1310 Sixth Avenue

 

Nashvi|le, Davidson
TN 37208

 

61 5-254-2291

 

Lisa.Perlen @tncourts.gov

 

William L. Harbison, Esq.Nashvi||e, TN

 

TN board law. Attorney Sherrard Roe Voigt & Harbison

 

150 3rd Ave S,

Nashville, Davidson
TN, 37201

 

(615) 742-4524

 

Lisa.Per|en@tncourts.gov

 

Jeffrey M. Ward, Esq.GreeneviHe, TN

 

TN board |aw, Attorney Mil|igan & Coleman

 

109 S Main St, Greenevil|e, TN 37743
Greenvil|e, Greene County

 

 

TN, 37743~4910

 

(423) 639-6811

Lisa.Per|en@tncourts.gov

 

 

PageZofS

ft

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 2 of 7 Page|D #: 2

Pro Se 1 (Rev. 12/16) Conplaim fora Civil Case

 

 

 

 

 

Defendant No. 1
Name Barbara M. Zocco|a. Esq.Memphis, TN
10b Or nude (llfk"m”) Board of law examiners, ASsL U.S. Atty.
Sueet Add!€$$ 800 Federal Bldg 167 N Maln st
Cify and COUmY Memphis, Shelby
STBI€ and le COd€ TN 38103- 1898
Telephone Numb€r (901) 544-4231

 

E-Irlail AddIESS ('y‘k"O\/m) Lisa.Perlen@mcourts.gov

 

Defendant No. 2
Name
job or Title ('y‘kna/m)
Street Address
City and County
State and Zip Code
Telephone Number
E-Inail AddI‘ESS (§fknown)

 

 

 

 

 

 

 

Defendant No. 3
Name
job or Title (§fknowl;)
Stieet Addiess
City and County
State and Zip Code
Telephone Number
E-mail Addless rszzmz)

 

 

 

 

 

 

 

Defendant No. 4
Name
job or Title (iflmomv
Stieet Address
City and County
State and Zip Code
Telephone Number
E-Inail Address (‘y”lmo\m)

 

 

 

 

 

 

 

PageZofS

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 3 of 7 Page|D #: 3

Pro Se 1 (Rev. 12/16) Corrplaint fora Civil Case

II.

B .fm_] .].|.

Pederal courts are courts of limited jurisdiction (limited power). Genera]ly, onltho types of cases canbe
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 1331, a case arising tinder the United States Constitrrtion or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case inwhicha citizen of one State sues a citizen of
another State ornation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant maybe a citizen of the same State as any plaintiff

What is the basis for federal court jurisdiction? (check all mar appb))
-Fedaai quesam ` l:l Drvasiry of aazamp

Fill out theparagr‘aphsinthis section that applyto this case.
A. Ifd\eBasisii)rjm-isdictionlsal?ederalQuestion

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitrrtion that
are at issue in this ease

1) The Fourteenth Amendment to the United States Constitution due process clause.

2) The Supremacy Clause of the United States Constr`tution (Article V|, Clause 2).

3) Equal Protection C|ause of the Fourteenth Amendment to the United States Const'rtution.
4) conspiracy, in restraint of trade or commerce among the several States 15 U.S.C. § 1

B. IftheBasisfnrjrn'isdiriionIsDiversityofCitizenship

 

1. The Plaintiff(s)
a. lithe plaintiff is an individual
The plaintiff, (name) , is a ClliZ€Il ,Of the
State Of (name)

 

 

b. lf the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (nmne) ,
andhas its principal place of business in the State of (nmle)

 

 

 

(Ifmore than one plaintilj°is named in the complaint attach an additional page providing the
same infonnatr`on for each additional plainti}j‘f)

2. The Deferrdant(s)
a. Ifthe defendant is an individual

 

 

 

The defendant (nmre) , is a citizen of
the State of (name) . Or is a citizen of
(foreign nation)

Page 3 of 5

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 4 of 7 Page|D #: 4

Pro Se 1 (Rev. 12/16) Corrplairrt fora Civil Case

b. lfthe defendant is a corporation

 

 

 

The ddendant, (mzme) , is incorporated under
the-laws of the State of (name) , andhas its
principal place of business in the State of (name)

Or is incorporated under the laws of (foreign narion) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint attach an additional page providing the
same infonmtr°on for each additional defendant )

3. The Amount in Corrtroversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (e)q)lam):

 

III. Statemmt of Claim

Write a short artdplain statement of the claim Do notmake legal arguments State as briefly as possd)le the
facts showing that eadt plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiffharm or viohted the phintiii's rights, including
the dates and places of that involvement or conduct Ifmore than one claim is asserted number each claim and
write a short and plain statanent of each claim in a separate paragraph Attach additional pages if needed

1) The Tennessee courts and the board of law examiners violated my due process rights falling below the federal
floor of constitutional protection The Tennessee courts after the fact excluded expert testimony both sides
agreed needed to decide the case. The administrative judge ruled without proof that | was not credible and the
board of law examiners allowed this finding in their decision contrary to Tennessee case law. Members of the
board have sought employment in the Tennessee Attorney Generals office and judges who ruled against me in
the Admin case that said l was not credible have had family members promoted to the Tennessee Supreme court
by the Governor. My administrative case was against the Govemors Hwy Patrol. Continued on separate page.

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not nake legal
arguments Include anybasis for claiming that the wrongs alleged are continuing at the present time lnclude
the amounts of any actual danages claimed for the acts alleged and the basis for these amounts lnclude any
punitive or exemplary darreges claimed the amounts, and the reasons you claimyou are entitled to actual or

punitive money damages

Page4of5

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 5 of 7 Page|D #: 5

Charles Van Morgan Continued from page 4, III Statement of the claim.

2) The Supremacy Clause of the United States Constitution (Article VI, Clause 2).

The Tennessee Board of Law Examiners used in its decision against me as bad conduct Federal
Civil Law Suits iiled against me in federal court that 'Ihe Federal Court Judges found and
decided in my favor in all accusations I had no bad conduct The Tennessee board of law
examiners even used the Federal civil law suit now dismissed in my favor in Federal Court
involving the pursuit l was wrongly fired for as bad conduct I was sued. The Tennessee board of
law examiners superseded its power and is attempting to trump the federal courts power to
adjudicate federal claims denying the federal courts decisions authority in Tennessee

3) Equal Protection Clause of the Fourteenth Amendment to the United States Constitution

The Equal Protection clause within the text of the Fourteen "nor shall any State [...] deny to any
person within its jurisdiction the equal protection of the laws".

The Tennessee Board of Law Examiners gives much younger applicants with criminal
convictions and a former state trooper in similar but far worse circumstances his law license and
refuses to allow me a license

4) Conspiracy, in restraint of trade or commerce among the Several States 15 U.S_C. § l. The
Sherman Act.

The Tennessee board of law examiners denied me my law license in February 2019 among other
reasons stating that l had not adequately informed my law school and the board of my
termination from the highway patrol The board is made up of members of the profession who
are not supervised by another state agency. At least one of the board members has a child that is
also a lawyer.

rt
3

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 6 of 7 Page|D #: 6

Pm se 1 (Rev. 12/15) comm fora civil cé'se

 

V. Certiiication and Closing

Under I-`ederal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge infonration,
and belief that this complaint (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supportedby existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing laW, (3) the factual cmtentions have
evidentiary support or, if speciiically so id<mtiied, Will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery, and (4) the complaint otherwise complies With the
requirements of Rule 11.

A. For Parti£s Without an Attorney

I agree to provide the Cleri<’s Oiiice With atty changes to my address where case-related p@ers may be
served lmtderstand tth my failure to keep a current address on file With the Cled<’s Oftice may result
in the dismissal of my case '

Date of signing: 17‘ /5 20 n
steam or name /,»/7/~%& %,%/7”
' / V

Pr'irtted Name Of Plaintiff Char|es ”Van” Morgan

 

B. For Attorneys

Date of signing:

Sig;nature of Attomey
Pn`nted Narne of Attorney
Bar Nurnber

Narne of law Finn

Street Address

State and Zip Code
Telephone Number
E-rnail Address

 

 

 

 

 

 

 

 

Pagesors

Case 3:19-cv-00122-TRI\/|-HBG Document 1 Filed 04/15/19 Page 7 of 7 Page|D #: 7

